[Letterhead of Imaging Diagnostic Systems, Inc.] May 17, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Mr. Russell Mancuso, Branch Chief Re: Imaging Diagnostic Systems, Inc. Application For Withdrawal on Form RW pursuant to Rule 477 of the Securities Act of 1933, as amended, to our Registration Statement on Form S-1 (File No. 333-175492) Dear Mr. Mancuso: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Imaging Diagnostic Systems, Inc. hereby requests the immediate withdrawal of the Company’s Registration Statement on Form S-1 (File No. 333-175492) together with all exhibits thereto, which wasoriginally filed on July 12, 2011. This Registration Statement was not declared effective and no common shares were issued in connection with this Registration Statement. If you have any questions regarding this letter, please contact the Company’s legal counsel, Robert B. Macaulay at (305) 530-4026. Sincerely, Imaging Diagnostic Systems, Inc. By: /s/ Linda B. Grable Linda B. Grable Chief Executive Officer cc: Mary Beth Breslin (Securities and Exchange Commission) Robert B. Macaulay (Carlton Fields, P.A.)
